Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (U.S. App. 2013/0271661 hereinafter referred to as “Kim”) in view of Tomooka et al. (U.S. App. 2001/0006375 hereinafter referred to as “Tom”).
	In regard to claim 1, Kim teaches a image processor included in a display device that includes a backlight having a plurality of divided regions (see Fig. 6 and 10, MAR and SAR), the image processor comprising: a first image processing unit configured to perform image processing (see Fig. 6, Main area control unit for MAR backlight control); and a second image processing unit configured to perform image processing on a region different from the partial image region (see Fig. 6, sub-area image processing unit transmits control data for controlling the plurality of divided regions of the backlight to the backlight, and the plurality of divided regions of the backlight controlled by the control data, which is transmitted by the first image processing unit (see Figs. 14 and 15 and at least Para. 69 different arrangements of the image data in the regions as well as backlight control), and the plurality of divided regions which is processed by the first image processing unit, are different from each other (see at least Figs. 6, 15, and 16 different processors assigned to different region backlights and images).
	Kim is not relied upon to teach the image is a video and
processing on a partial image region that is a partial region of an input image and
of the backlight corresponding to the partial image region.
	As discussed above Kim teaches the concept of backlight control for images using discrete processors.
	However, Tom teaches the image is a video (see Para. 58) and
processing on a partial image region that is a partial region of an input image and
of the brightness corresponding to the partial image region (see at least Fig. 1 and 2 where video signal is distributed to multiple associated panels and processors to render the video as well as independent brightness control in Para. 17 and 60).
	It would have been obvious to modify the display of Kim to include video rendering to help display pictures with high moving rates (See Para. 5). Examiner further notes Kim discloses the base product/process of discrete backlight control for images while Tom teaches the known technique to modify a video for display regions to yield predictable results in the device of Kim. 
In regard to claim 8, Kim teaches a method of image processing performed in a image processor included in a display device that includes a backlight having a plurality of divided regions (see Fig. 6 and 10, MAR and SAR), the image processor including a first image processing unit that performs image processing (see Fig. 6, Main area control unit for MAR backlight control);
and a second image processing unit that performs image processing on a region different from the partial image region, the method comprising the steps of: performing, in the first image processing unit, image processing on the partial image region and performing, in the second image processing unit, image processing on the region different from the partial image region (see Fig. 6, sub-area control unit for SAR backlight control); and transmitting control data for controlling the plurality of divided regions of the backlight to the backlight, the transmitting step being performed in the first image processing unit, wherein the plurality of divided regions of the backlight controlled by the control data (see Figs. 14 and 15 and at least Para. 69 different arrangements of the image data in the regions as well as backlight control), which is transmitted by the first image processing unit, and the plurality of divided regions which is processed by the first image processing unit, are different from each other (see at least Figs. 6, 15, and 16 different processors assigned to different region backlights and images).
	Kim is not relied upon to teach the image is a video and 
processing on a partial image region that is a partial region of an input image and
of the backlight corresponding to the partial image region.

	However, Tom teaches the image is a video (see Para. 58) and
processing on a partial image region that is a partial region of an input image and
of the brightness corresponding to the partial image region (see at least Fig. 1 and 2 where video signal is distributed to multiple associated panels and processors to render the video as well as independent brightness control in Para. 17 and 60).
	It would have been obvious to modify the display of Kim to include video rendering to help display pictures with high moving rates (See Para. 5). Examiner further notes Kim discloses the base product/process of discrete backlight control for images while Tom teaches the known technique to modify a video for display regions to yield predictable results in the device of Kim. 
	Regarding claim 2, Kim in view of Tom teaches all the limitations of claim 1 above. Kim further teaches wherein the first video processing unit transmits control data for controlling all the plurality of divided regions of the backlight to the backlight (see Fig. 6, sub-area control unit for SAR backlight control).
Regarding claim 3, Kim in view of Tom teaches all the limitations of claim 1 above. Kim further teaches wherein for the partial image region, for the region different from the partial image region, the second image processing unit generates the control data for controlling the plurality of divided regions of the backlight corresponding to the region different from the partial image region (see at least Figs. 6, 15, and 16 different processors assigned to different region backlights and images for display control). 

image is video and the first image processing unit generates the control data for controlling the plurality of divided regions of the backlight corresponding to the partial image region, and the first and second video processing units mutually transmit and receive the control data.
However Tom teaches the image is video  (see Para. 58) and the first image processing unit generates the control data for controlling the plurality of divided regions of the backlight corresponding to the partial image region, and the first and second video processing units mutually transmit and receive the control data (see at least Fig. 1 and 2 where video signal is distributed to multiple associated panels and processors to render the video as well as independent brightness control in Para. 17 and 60).
	It would have been obvious to modify the display of Kim to include video rendering to help display pictures with high moving rates (See Para. 5). Examiner further notes Kim discloses the base product/process of discrete backlight control for images while Tom teaches the known technique to modify a video for display regions to yield predictable results in the device of Kim. 
Regarding claim 4, Kim in view of Tom teaches all the limitations of claim 1 above. Kim further teaches wherein the backlight comprises a brightness controlling circuit configured to control a brightness of each of the plurality of divided regions (see Para. 47 and 69 brightness control), and the first video processing unit transmits the control data to the brightness controlling circuit (see Para. 47 and 69 brightness control for backlight control unit).
Regarding claim 5, Kim in view of Tom teaches all the limitations of claim 1 above. Kim further teaches wherein the plurality of divided regions are at least 
Regarding claim 6, Kim in view of Tom teaches all the limitations of claim 1 above. Kim further teaches  display device comprising: a display panel configured to display an output image (see Fig. 10, 15, and 16) and a backlight comprising a plurality of divided regions (see Fig. 15 and 16).
Kim is not relied upon to teach the image is video and the video processor according to claim 1.
However, Tom teaches the image is video and the video processor according to claim 1 (see at least Para. 58 and 59 video processed by CPU).
	It would have been obvious to modify the display of Kim to include video rendering to help display pictures with high moving rates (See Para. 5). Examiner further notes Kim discloses the base product/process of discrete backlight control for 
Regarding claim 7, Kim in view of Tom teaches all the limitations of claim 6 above. Kim further teaches wherein the backlight comprises a plurality of light-emitting units configured to cast light upon the display panel (see Para. 47 LED backlights).
Regarding claim 9, Kim in view of Tom teaches all the limitations of claim 1 above. Tom further teaches a non-transitory computer-readable recording medium storing a program for operating a computer as the video processor according to claim 1, the program causing the computer to function as the first and second video processing units (see at least Para. 58 and 61 host control program and memory, RAM, nv memory etc.).
It would have been obvious to modify the display of Kim to include a program video rendering to help display pictures with high moving rates (See Para. 5). Examiner further notes Kim discloses the base product/process of discrete backlight control for images while Tom teaches the known technique to modify a video for display regions to yield predictable results in the device of Kim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW YEUNG/           Primary Examiner, Art Unit 2694